DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 28 Jul 2021 has been entered.  Claims 50-103 are pending in the application.  Claims 50-51 and 53 are currently amended with claims 68-105 newly added.
Response to Arguments
Applicant’s arguments, see Pg. 13-14, filed 28 Jul 2021, with respect to the nonstatutory double patenting rejection of the claims have been fully considered and are persuasive. Applicant has updated the Application Data Sheet to indicate the instant application as a divisional of U.S. Appn. 15/555,350 instead of the prior designation as a continuation. Examiner concurs with applicant’s assertion that the claims of the instant application cannot be subjected to a nonstatutory double patenting rejection against the ‘350 application based upon this change in status.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instant claims remains the previously cited Chu et al. (U.S. Pub. 2012/0103340). Each of the independent claims recites a similar combination of elements forming a connector system with minor differences recited in relation to the interaction of the hook connector portion with the forehead coupler.
Regarding claim 50, as tentatively agreed in the telephonic interview conducted 15 Jul 2021, Chu fails to teach or suggest the forehead coupler is configured to 
Regarding claim 68, as tentatively agreed in the telephonic interview conducted 15 Jul 2021, Chu fails to teach or suggest a portion of the frame is configured to removably attach to the forehead coupler by engaging the rib slot. Chu (e.g. Fig. 5) does not teach a removable attachment of the forehead coupler from the frame and would not have been obviously modified to allow detachment by engaging within a rib slot of the forehead coupler, noting the locational requirements recited of the rib slot in the instant claim, without improper hindsight reasoning.
Regarding claim 86, as tentatively agreed in the telephonic interview conducted 15 Jul 2021 when discussing proposed claim 69, Chu fails to teach or suggest the recess of the forehead coupler is configured to receive a portion of the hook connector portion such that the forehead coupler is configured to be removed from the hook connector portion in a downward direction. Chu (e.g. Fig. 5) does not teach a removable attachment of the forehead coupler from the frame and would not have been obviously modified to allow detachment of the forehead coupler from the hook connector portion by moving the forehead coupler in a downward direction without improper hindsight reasoning.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785